                                           Case 5:20-cr-00432-EJD Document 12 Filed 11/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 20-mj-71395-MAG-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            DETENTION ORDER
                                                 v.
                                  10

                                  11     OLE HOUGEN,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The United States moves for detention of defendant Ole Hougen. The Court held a hearing

                                  15   on the motion on November 5, 2020. Mr. Hougen appeared by video conference and was

                                  16   represented by counsel. Mr. Hougen waived written findings, and the United States does not

                                  17   object to that waiver.

                                  18          The Court has considered the parties’ presentations and proffers of evidence, as well as the

                                  19   factual findings contained in the report of Pretrial Services. The Court has considered the factors

                                  20   set forth in 18 U.S.C. § 3142(g). For the reasons stated on the record during the hearing, the Court

                                  21   concludes that there are no conditions or combination of conditions of release that would

                                  22   reasonably assure Mr. Hougen’s appearance and the safety of others and the community.

                                  23   Accordingly, the Court concludes that Mr. Hougen should be detained pending further

                                  24   proceedings in this case.

                                  25          Mr. Hougen is committed to the custody of the Attorney General or his designated

                                  26   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  27   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Hougen shall

                                  28   be afforded a reasonable opportunity for private consultation with defense counsel. On order of a
                                           Case 5:20-cr-00432-EJD Document 12 Filed 11/05/20 Page 2 of 2




                                   1   court of the United States or on the request of an attorney for the United States, the person in

                                   2   charge of the corrections facility shall deliver Mr. Hougen to the United States Marshal for the

                                   3   purpose of appearances in connection with court proceedings.

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 5, 2020

                                   6

                                   7
                                                                                                     VIRGINIA K. DEMARCHI
                                   8                                                                 United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
